DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-21 and 23-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 20190027021 A1) in view of Ertan (US 20190317177 A1) and further in view of Ledvina (US 20200106877 A1).
Claim 16. Ko teaches a control system for controlling electronic devices ([0042]) and further discloses the system to use UWB ([0085]) and angle of arrival techniques to control a device ([0157]) but does not specifically disclose the control system comprising:
an ultra-wideband communication unit configured to receive ultra-wideband signals from the electronic devices; and a processing unit configured to select a specific electronic device among said electronic devices for further communication; wherein the processing unit is configured to select said specific electronic device using an angle of arrival of the ultra-wideband signals received from the electronic devices.
However, Ertan teaches an ultra-wideband communication unit configured to receive ultra-wideband signals from the electronic devices (Figs 1 and 7, [0042] Device 10 communicating with equipment and other devices) [0052] [0056] Ultra-wideband transceiver circuitry 46 may support communications using the IEEE 802.15.4 protocol and/or other wireless communications protocols.
[0072] For example, control circuitry 22 in device 10 may determine the location of active nodes 54, 52, and 10′ relative to device 10 using wireless signals 58); and
a processing unit configured to select a specific electronic device among said electronic devices for further communication ([0081] After determining the orientation of device 10 relative to nodes 78-1 and 78-2, control circuitry 22 may take suitable action. For example, in response to determining that node 78-1 is in the line of sight of device 10 and/or within a given range of device 10, control circuitry 22 may send information to node 78-1, may request and/or receive information from 78-1, may use display 14 to display a visual indication of wireless pairing with node 78-1);
wherein the processing unit is configured to select said specific electronic device using an angle of arrival of the ultra-wideband signals received from the electronic devices ([0078] ...As described below in connection with FIGS. 10-16, control circuitry 22 may combine angle of arrival antenna measurements with motion sensor data to determine the azimuth angle θ and elevation angle γ of nearby nodes such as nodes 78-1 and 78-2.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the system features of the processing unit and a ultra-wideband communication unit as taught by Ertan within the system of Ko for the purpose of enhancing the system to ensure that communication is targeted to the device that the user is pointing.
Ko and Ertan teach the process of using an ultrawideband antenna but do not specifically disclose wherein each of the electronic devices comprise at least three ultra-wideband antennas, and wherein a relative position is determined with regard to the ultra-wideband communication unit using the at least three ultra-wideband antennas.
However, Ledvina teaches the process of using an electronic device comprising at least three ultra-wideband antennas, and wherein a relative position is determined with regard to the ultra-wideband communication unit using the at least three ultra-wideband antennas
([0045] In some embodiments, mobile device 220 can have multiple antennas itself. In such an implementation, an antenna of mobile device 210 can send a packet to a particular antenna (as opposed to a broadcast) of mobile device 220, which can respond to that particular packet.
[0047] ...Distance information 230 can be used to determine a 2D or 3D position of mobile device 220, where such position can be used to configure a display screen of mobile device 210. For instance, the position can be used to determine where to display an icon corresponding to mobile device 220, e.g., which position in a list, which position in a 2D grid, or in which cluster of 1D, 2D, or 3D distance/position ranges to display the icon.)

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of using an electronic device comprising at least three ultra-wideband antennas, and wherein a relative position is determined with regard to the ultra-wideband communication unit using the at least three ultra-wideband antennas as taught by Ledvina within the system of Ko and Ertan for the purpose of enhancing the system to determine the spatial location of the devices.

Claim 17. Ko, Ertan and Ledvina teach the control system of claim 16, wherein the processing unit is configured to select, as said specific electronic device, the electronic device from which the ultra-wideband signal having the smallest angle of arrival is received (Ertan [0085] Distance d1 may be selected to ease the calculation for phase difference between the signal received by antenna 48-1 and the signal received by antenna 48-2. For example, d1 may be less than or equal to one half of the wavelength (e.g., effective wavelength) of the received signal 58 (e.g., to avoid multiple phase difference solutions).).

Claim 18. Ko, Ertan and Ledvina teach the control system of claim 16, further comprising an inertial measurement unit, wherein the processing unit is further configured to select said specific electronic device using said angle of arrival as well as measurement data provided by the inertial measurement unit (Ertan [0087]… This leads to an ambiguity in the angle of arrival solution. Without other information, control circuitry 22 may be able to determine the azimuth angle θ of signals 58, but may be unable to determine elevation angle γ of signals 58. Systems with three or more coplanar antennas will resolve some but not all ambiguities in the angle of arrival because the baseline vectors will still be located in the same plane. [0088] To help resolve ambiguities in the complete angle of arrival, control circuitry 22 may combine antenna signals with motion data gathered using motion sensor circuitry 32.).

Claim 19.  Ko, Ertan and Ledvina teach the control system of claim 16, being integrated into a remote control unit (Ko [0042] The mobile device 110 may be, for example, a remote control or a portable phone. Further, the IoT devices 110 may be, for example, an air conditioner 101, a TV 102, and a light bulb 103.).

Claim 20. Ko, Ertan and Ledvina teach the control system of claim 16, wherein the further communication comprises transmitting one or more functional commands to the selected specific electronic device
(Ko [0058] Further, the controller 214 transmits a second pointing signal to a second virtual region by controlling the communication module 212, and transmits, to the digital device 200, a command for executing a specific function of the digital device 200, referring to the memory 213.)

Claim 21. Ko, Ertan and Ledvina teach the control system of claim 16, further comprising the electronic devices (Ertan Fig 7 e.g. 52, 54, 56).

Claim 23. Ko, Ertan and Ledvina teach the control system of claim 16, wherein the number of ultra-wideband antennas is three (Ertan [0029] For example, the antennas may include two or more ultra-wideband frequency antennas and/or millimeter wave phased antenna arrays.).

Claim 24. Ko, Ertan and Ledvina teach the control system of claim 16, wherein the electronic devices comprise a localization unit, wherein said localization unit is configured to determine a relative position of the electronic devices with regard to the ultra-wideband communication unit using the ultra-wideband antennas (Ertan [0074] {0076}-[0077], Ko [0155]).

Claim 25. Ko, Ertan and Ledvina teach the control system of claim 21, wherein the processing unit is further configured to determine a first vertical angle, being a vertical angle of arrival of an ultra- wideband signal transmitted by the ultra-wideband communication unit to the electronic devices, and wherein the electronic devices are configured to determine a second vertical angle, being a vertical angle of arrival of said ultra-wideband signal as received by the electronic devices (Ertan [0073] [0076][0077]).

Claim 26. Ko, Ertan and Ledvina teach the control system of claim 25, wherein the processing unit is further configured to select the specific electronic device if the first vertical angle has a predefined correlation with the second vertical angle ((Ertan [0073] e.g. passive items [0076][0077])).
Claim 27. Ko, Ertan and Ledvina teach the control system of claim 26, but does not specifically disclose wherein the predefined correlation is represented by the equation δ + 90° = ε, wherein δ represents the first vertical angle and ε represents the second vertical angle.
However, Ertan teaches the process of using two reference angles and a fixed device with a predefined known location ([0073] [0078] [0083]). Since Ertan has the ability to combine angles and angle of arrival techniques with a reference device to use a correlation then one ordinarily skilled in the art would have found it obvious to reference a known position at predefined angle and formulate an equation on the basis of the known location with two reference angles of other devices.

Claim 28. Ko teaches a control method for controlling electronic devices ([0042]) and further discloses the system to use UWB ([0085]) and angle of arrival techniques to control a device ([0157]) but does not specifically disclose, the control method comprising:
receiving, by an ultra-wideband communication unit, ultra-wideband signals from the electronic devices; and
selecting, by a processing unit, a specific electronic device among said electronic devices for further communication;
wherein the processing unit selects said specific electronic device using an angle of arrival of the ultra-wideband signals received from the electronic devices.
However, Ertan teaches an ultra-wideband communication unit configured to receive ultra-wideband signals from the electronic devices (Figs 1 and 7, [0042] Device 10 communicating with equipment and other devices) [0052] [0056] Ultra-wideband transceiver circuitry 46 may support communications using the IEEE 802.15.4 protocol and/or other wireless communications protocols.
[0072] For example, control circuitry 22 in device 10 may determine the location of active nodes 54, 52, and 10′ relative to device 10 using wireless signals 58); and
a processing unit configured to select a specific electronic device among said electronic devices for further communication ([0081] After determining the orientation of device 10 relative to nodes 78-1 and 78-2, control circuitry 22 may take suitable action. For example, in response to determining that node 78-1 is in the line of sight of device 10 and/or within a given range of device 10, control circuitry 22 may send information to node 78-1, may request and/or receive information from 78-1, may use display 14 to display a visual indication of wireless pairing with node 78-1);
wherein the processing unit is configured to select said specific electronic device using an angle of arrival of the ultra-wideband signals received from the electronic devices ([0078] ...As described below in connection with FIGS. 10-16, control circuitry 22 may combine angle of arrival antenna measurements with motion sensor data to determine the azimuth angle θ and elevation angle γ of nearby nodes such as nodes 78-1 and 78-2.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the system features of the processing unit and a ultra-wideband communication unit as taught by Ertan within the system of Ko for the purpose of enhancing the system to ensure that communication is targeted to the device that the user is pointing.
Ko and Ertan teach the process of using an ultrawideband antenna but do not specifically disclose wherein each of the electronic devices comprise at least three ultra-wideband antennas, and wherein a relative position is determined with regard to the ultra-wideband communication unit using the at least three ultra-wideband antennas..
However, Ledvina teaches the process of electronic devices comprising at least three ultra-wideband antennas, and wherein a relative position is determined with regard to the ultra-wideband communication unit using the at least three ultra-wideband antennas.
([0045] In some embodiments, mobile device 220 can have multiple antennas itself. In such an implementation, an antenna of mobile device 210 can send a packet to a particular antenna (as opposed to a broadcast) of mobile device 220, which can respond to that particular packet.
[0047] ...Distance information 230 can be used to determine a 2D or 3D position of mobile device 220, where such position can be used to configure a display screen of mobile device 210. For instance, the position can be used to determine where to display an icon corresponding to mobile device 220, e.g., which position in a list, which position in a 2D grid, or in which cluster of 1D, 2D, or 3D distance/position ranges to display the icon.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of using an electronic device comprising at least three ultra-wideband antennas, and wherein a relative position is determined with regard to the ultra-wideband communication unit using the at least three ultra-wideband antennas as taught by Ledvina within the system of Ko and Ertan for the purpose of enhancing the system to determine the spatial location of the devices.

Claim 29. Ko, Ertan and Ledvina teach the control method of claim 28, wherein the processing unit selects, as said specific electronic device, the electronic device from which the ultra-wideband signal having the smallest angle of arrival is received (Ertan [0085] Distance d1 may be selected to ease the calculation for phase difference between the signal received by antenna 48-1 and the signal received by antenna 48-2. For example, d1 may be less than or equal to one half of the wavelength (e.g., effective wavelength) of the received signal 58 (e.g., to avoid multiple phase difference solutions).).

Claim 30. Ko, Ertan and Ledvina teach the control method of claim 28, wherein the control system further comprises an inertial measurement unit, and wherein the processing unit selects said specific electronic device using said angle of arrival as well as measurement data provided by the inertial measurement unit (Ertan [0087]… This leads to an ambiguity in the angle of arrival solution. Without other information, control circuitry 22 may be able to determine the azimuth angle θ of signals 58, but may be unable to determine elevation angle γ of signals 58. Systems with three or more coplanar antennas will resolve some but not all ambiguities in the angle of arrival because the baseline vectors will still be located in the same plane. [0088] To help resolve ambiguities in the complete angle of arrival, control circuitry 22 may combine antenna signals with motion data gathered using motion sensor circuitry 32.).

Claim 31. Ko, Ertan and Ledvina teach the control method of claim 28, wherein the control system is integrated into a remote control unit (Ko [0042] The mobile device 110 may be, for example, a remote control or a portable phone. Further, the IoT devices 110 may be, for example, an air conditioner 101, a TV 102, and a light bulb 103.).

Claim 32. Ko, Ertan and Ledvina teach the control method of claim 28, wherein the further communication comprises transmitting one or more functional commands to the selected specific electronic device (Ko [0058] Further, the controller 214 transmits a second pointing signal to a second virtual region by controlling the communication module 212, and transmits, to the digital device 200, a command for executing a specific function of the digital device 200, referring to the memory 213.).

Claim 33. Ko, Ertan and Ledvina teach the control method of claim 28, wherein the control system further comprises the electronic devices (Ertan Fig 7 e.g. 52, 54, 56).

Claim 34. Ko, Ertan and Ledvina teach a computer program comprising executable instructions that, when executed by a control system for controlling electronic devices, cause said control system to carry out or control the method of claim 28 (Ko {0073}… It is common for application programs to be stored in the memory 170, installed in the mobile terminal 100, and executed by the controller 180 to perform an operation (or function) for the mobile terminal 100.).

Claim 35. Ko, Ertan and Ledvina teach a non-transitory computer-readable medium comprising the computer program of claim 34 (Ko {0073}… It is common for application programs to be stored in the memory 170, installed in the mobile terminal 100, and executed by the controller 180 to perform an operation (or function) for the mobile terminal 100.).

Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive.  For claims 16 and 28, Applicant states that the prior art fails to teach the limitation, “wherein each of the electronic devices comprise at least three ultra-wideband antennas, and wherein a relative position is determined with regard to the ultra-wideband communication unit using the at least three ultra-wideband antennas”. The Examiner disagrees as the prior art of Ledvina provides the obvious improvement. Therefore, Ko, Ertan and further in view of Ledvina teaches the claimed invention.
Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Therefore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689